     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 1 of 12



1                                  UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3                                                 ***

4     NORMAN SHAW, et al.,                               Case No. 3:18-CV-0551-MMD-CLB

5                          Plaintiffs,
                                                        ORDER GRANTING, IN PART, AND
6          v.                                            DENYING, IN PART, COWART’S
                                                             MOTION TO COMPEL
7     SCOTT DAVIS, et al.,

8                        Defendants.
                                                                    [ECF No. 152]
9

10

11              Before the Court is Plaintiff Joseph Cowart’s (“Cowart”) motion to compel
12    discovery from Defendant K. LeGrand (“LeGrand”). (ECF No. 152.) LeGrand opposed
13    the motion, (ECF No. 161), and Cowart replied. (ECF No. 167.) Having considered all
14    the above, the motion is granted, in part, and denied, in part, as stated below.
15    I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY
16              A.    Factual Background
17              Cowart is an inmate in the custody of the Nevada Department of Corrections
18    (“NDOC”) and is currently housed at the Lovelock Correctional Center (“LCC”). (See
19    ECF No. 39.) Proceeding pro se, Cowart and four other Plaintiffs1 filed the instant civil
20    rights action pursuant to 42 U.S.C. § 1983 for events that occurred while Plaintiffs were
21    incarcerated at LCC. (ECF Nos. 12, 39.)
22              Plaintiffs allege various claims and seek declaratory, injunctive, and monetary
23    relief. Specifically, Plaintiffs sued Defendants Chaplain Scott Davis, Associate Warden
24    Tara Carpenter, RRT Committee Harold Wickham, RRT Committee Richard Snyder,
25

26
27    1    Norman Shaw, Brian Kamedula, Charles Wirth, Ansell Jordan, and Joseph
28    Cowart (collectively referred to as “Plaintiffs”).
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 2 of 12



1     Prison Administration,2 Caseworker K. LeGrand, Caseworker J. Ferro, Caseworker C.

2     Potter, Warden Renee Baker, Deputy Director Kim Thomas, John Doe #1, and John Doe

3     #2. (ECF No. 39.)

4            The complaint alleges, in summary, that prior to February 1, 2018, the chapel

5     schedule at LCC accommodated all the various religious faith groups and provided

6     sufficient time and space for each faith group to practice their respective religions. (Id. at

7     3.) On January 18, 2018, Carpenter issued a memo notifying all inmates that a new

8     chapel schedule would be implemented. (Id. at 5.) On January 24, 2018, Davis held a

9     meeting with the religious faith group facilitators and said that major changes were going

10    to be effective February 1, 2018. (Id. at 5-6.)

11           On February 1, 2018, Davis, Carpenter, Wickham, Snyder, Doe #1, and Doe

12    Prison Administration reduced chapel services by over 50% and some faith groups were

13    eliminated completely. (Id. at 6-11.) The five Plaintiffs are members of different faith

14    groups. (Id. at 7-10.) Plaintiffs allege that Episcopal, “The Way,” KAIROS, and Nation of

15    Islam faith groups all suffered either a reduction in chapel time or were eliminated or

16    changed in a manner which placed a substantial burden on each of their abilities to

17    practice the tenets of their religion. (Id.)

18           K. Thomas, Baker, Carpenter, Ferro, LeGrand, and Potter responded that the

19    reasons for the changes were for statewide consistency of the religious program and

20    adequate staff oversight. (Id. at 11-13.) However, LCC chapel services did not and still

21    do not require a chaplain, outside sponsor, correctional officer, or other staff member be

22    present in the chapel for religious services. (Id. at 12-13.)

23           On June 18, 2019, the District Court screened the complaint and allowed Plaintiffs

24    to proceed as follows: (1) in Count I, alleging Religious Land Use and Institutionalized

25    Persons Act of 2000 (“RLUIPA”) violations against Defendants Davis, Carpenter,

26
27    2       Plaintiffs state that Defendants “Prison Administration” are “Doe” defendants that
28    Plaintiffs will learn the identities of during discovery. (See ECF No. 12 at 8, n.1.)


                                                     2
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 3 of 12



1     Wickham, Snyder, K. Thomas, Baker, Ferro, LeGrand, Potter, Doe #1 and Doe Prison

2     Administration; (2) in Count II, alleging Fourteenth Amendment equal protection

3     violations against Davis, Carpenter, Wickham, Snyder, Doe #1 and Doe Prison

4     Administration; (3) in Count III, alleging RLUIPA and Fourteenth Amendment equal

5     protection violations against Defendants LeGrand, Ferro, Potter, Baker, Carpenter,

6     Thomas, and Doe #2; (4) the portion of Count IV alleging First Amendment

7     Establishment Clause violations against Defendants Wickham, Snyder, Baker,

8     Carpenter, Davis, Doe #1 and Doe Prison Administration; (5) the portion of Count IV

9     alleging First Amendment Free Exercise Clause violations against Defendants Wickham,

10    Snyder, Baker, Carpenter, Davis, Doe #1 and Doe Prison Administration; and, (6) the

11    portion of Count IV alleging 42 U.S.C. § 1985(3) conspiracy against Defendants

12    Wickham, Snyder, Baker, Carpenter, Davis, Doe #1 and Doe Prison Administration;

13    (ECF No. 11.)

14           On January 21, 2020, Plaintiffs filed their First Amended Complaint (ECF No. 39),

15    which is now the operative complaint in this case. The allegations contained in Counts I

16    through IV of the original complaint and the FAC are identical. (Compare ECF No. 12 at

17    5-22, with ECF No. 39 at 3-20.) Accordingly, Plaintiffs were permitted to proceed on

18    Counts I through IV as outlined above. Plaintiffs were also permitted to add Count V

19    alleging retaliation against Defendants Davis and Carpenter. (ECF No. 68.)

20           B.     Discovery Process

21           The Court entered the discovery scheduling order which required discovery to be

22    completed by October 20, 2020. (ECF No. 88.) The Court granted two extensions to the

23    scheduling order resulting in discovery ending on April 21, 2021. (ECF Nos. 90, 136.)

24    Due to the complexity created by the number of pro se litigants, the Court took an active

25    role in the discovery process to assist the parties and streamline the litigation. In total,

26    the Court held four case management conferences (“CMC”) over the course of this

27    litigation. (See ECF Nos. 101, 135, 145, 151.) Various discovery issues were addressed

28    at the CMCs. After several attempts by the parties to meet and confer, there were still


                                                   3
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 4 of 12



1     several issues that could not be resolved.

2           Thus, at the final CMC held on April 28, 2021, the Court set a briefing schedule

3     for each Plaintiff to file an individual motion to compel related to any outstanding

4     discovery requests from Defendants. (ECF No. 151.) The Court set forth the

5     requirements for each motion and explicitly indicated that Plaintiffs were not required to

6     include a declaration setting forth the details and results of each disputed discovery

7     request as the Court will assume that the parties have made a good faith effort to meet

8     and confer regarding the discovery disputes. (Id.)

9           The Court also requested that the Office of the Attorney General provide the

10    Court with copies of all discovery requests made in this case, all responses provided,

11    and all the documents provided in response to the discovery requests. The purpose of

12    this request was intended to limit the need for the parties to attach voluminous copies of

13    each discovery request and response as exhibits,3 and to provide the Court with easy

14    access to evaluate whether the documents provided in response to the discovery

15    requests were sufficient. A thumb drive containing these documents was received by the

16    Court on May 27, 2021. (ECF No. 176.)

17          Pursuant to the Court’s Order, Cowart filed the instant motion to compel seeking

18    supplementation of answers to certain Interrogatories and Requests for Production of

19    Documents served on LeGrand. (ECF No. 152.)

20    II.   LEGAL STANDARD

21           “[B]road discretion is vested in the trial court to permit or deny discovery.” Hallett

22    v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). The “scope of discovery” encompasses

23    “any nonprivileged matter that is relevant to any party's claim or defense and

24    proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). In analyzing

25    proportionality, the Court must consider the need for the information sought based upon

26
      3       As the Court is aware, inmates are charged for every copy made at the institution,
27
      this request was also intended to reduce the cost of the litigation for the pro se inmate
28    litigants.


                                                   4
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 5 of 12



1     “the importance of the issues at stake in the action, the amount in controversy, the

2     parties' relative access to relevant information, the parties' resources, the importance of

3     discovery in resolving the issues, and whether the burden or expense of the proposed

4     discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Relevance is to be

5     construed broadly to include “any matter that bears on, or that reasonably could lead to

6     other matter that could bear on” any party's claim or defense. Oppenheimer Fund, Inc. v.

7     Sanders, 437 U.S. 340, 351 (1978) (citation omitted).

8            When a party fails to provide discovery and the parties' attempts to resolve the

9     dispute without Court intervention are unsuccessful, the opposing party may seek an

10    order compelling that discovery. Fed. R. Civ. P. 37(a). However, the party moving for an

11    order to compel discovery bears the initial burden of informing the court: (1) which

12    discovery requests are the subject of the motion to compel; (2) which of the responses

13    are disputed; (3) why he believes the response is deficient; (4) why defendants’

14    objections are not justified; and (5) why the information he seeks through discovery is

15    relevant to the prosecution of this action. Harris v. Kernan, No. 2:17-cv-0680-TLN-KJN-

16    P, 2019 WL 4274010, at *1 (E.D. Cal. Sept. 10, 2019); see also Ellis v. Cambra, No.

17    1:02-cv-05646-AWI-SMS-PC, 2008 WL 860523, at *4 (E.D. Cal. 2008) (“Plaintiff must

18    inform the court which discovery requests are the subject of his motion to compel, and,

19    for each disputed response, inform the court why the information sought is relevant and

20    why defendant's objections are not justified.”).

21           Thereafter, the party seeking to avoid discovery bears the burden of showing why

22    that discovery should not be permitted. Blankenship v. Hearst Corp., 519 F.2d 418, 429

23    (9th Cir. 1975). The party resisting discovery “‘must specifically detail the reasons why

24    each request is irrelevant’ [or otherwise objectionable,] and may not rely on boilerplate,

25    generalized, conclusory, or speculative arguments.” F.T.C. v. AMG Servs., Inc., 291

26    F.R.D. 544, 553 (D. Nev. 2013) (quoting Painters Joint Comm. v. Emp. Painters Trust

27    Health & Welfare Fund, No. 2:10-cv-1385 JCM (PAL), 2011 WL 4573349, at *5 (D. Nev.

28    2011). Arguments against discovery must be supported by specific examples and


                                                   5
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 6 of 12



1     articulated reasoning. U.S. E.E.O.C. v. Caesars Ent., Inc., 237 F.R.D. 428, 432 (D. Nev.

2     2006).

3     III.     DISCUSSION

4            A.     Interrogatory Responses

5              Cowart’s motion first seeks to compel supplemental answers from LeGrand to the

6     following two interrogatories:

7      Request for        Interrogatory
      Discovery No.
8
                          Did you meet with or interview any person relating to Informal
9                         Grievance No. 2006-30-61144 prior to completing your official
                          response? If so, provide the dates and meetings [that] took place,
10             2
                          the identify [sic] of the person(s) interviewed, and identify any
                          documents generated as a result of the meeting/interview.
11

12                        Did anyone give you any type of guidance, instruction, or
                          information as to how you should respond to Informal Grievance
13             3          2006-30-61144? If so, identify the person and state with specificity
                          what guidance, instruction or information was provided to you.
14

15    (ECF No. 152 at 5.)
16             As to Integratory 2, LeGrand responded that she did “not recall whether I met with
17    or interviewed any person relating to Informal Level Grievance 2006-30-61144 prior to
18    completing the response.” (Id.) Likewise, in response to Interrogatory 3, LeGrand stated
19    that she had “no recollection as to receiving any type of guidance, instruction or
20    information as to how to respond to Informal Level Grievance 2006-30-61144, and I
21    cannot affirmatively state whether I may have discussed this grievance with anyone, or
22    not, as I have no specific recollection of responding to this grievance.” (Id. at 5-6.)
23             With respect to interrogatories, a party may propound interrogatories related to
24    any matter that may be inquired into under Federal Rule of Civil Procedure 26(b). Fed.
25    R. Civ. P. 33(a)(2). A party is obligated to respond to the fullest extent possible in writing
26    under oath, and the response must be signed by the answering party. Fed. R. Civ. P.
27    33(b)(3), (5). An interrogatory is not objectionable merely because it asks for an opinion
28    or contention that relates to fact or the application of law to fact. Fed. R. Civ. P.


                                                    6
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 7 of 12



1     33(a)(2). However, if an interrogatory is objectionable, the objection must be stated with

2     specificity. Fed. R. Civ. P. 33(b)(4); Davis v. Fendler, 650 F.2d 1154, 1160 (9th Cir.

3     1981). A district court has broad discretion in deciding whether to require answers

4     to interrogatories. See 8B Wright & Miller, Federal Practice and Procedure § 2176 (3d

5     ed. 2021).

6            Here, Cowart argues LeGrand’s responses are unverified and based solely on her

7     recollection with no search through any records or documents that might be available.

8     (ECF No. 152 at 6.) Cowart also argues that LeGrand’s answer should be “no” rather

9     than “I cannot recall” because LeGrand’s answer leaves Cowart “in a position to be

10    sandbagged at trial.” Id. Thus, Cowart requests the Court compel LeGrand to provide

11    verification to her responses and to supplement her responses.

12           Defendants assert that LeGrand is entitled to lack definitive knowledge and is not

13    required to conduct an extensive investigation in an attempt to find some obscure

14    document that may exist to refresh her memory. (ECF No. 161.) Defendants are willing

15    to supplement this answer with a verification and, if the Court requires, additional

16    information as to the reasonable inquiry conducted by LeGrand in answer these

17    interrogatories. (Id.)

18                   1.        Verification

19           “Each interrogatory must, to the extent it is not objected to, be answered

20    separately and fully in writing under oath.” Fed. R. Civ. P. 33(b)(3). “An answer to an

21    interrogatory may be used to the extent allowed by the Federal Rules of Evidence.” Fed.

22    R. Civ. P. 33(c). “The person who makes the answers must sign them, and the attorney

23    who objects must sign any objections.” Fed. R. Civ. P. 33(b)(5). Such “requirement is

24    critical because interrogatories serve not only as a discovery device but as a means of

25    producing admissible evidence; there is no better example of an admission of a party

26    opponent, which is admissible because it is not hearsay, than an answer to an

27    interrogatory.” Huthnance v. D.C., 255 F.R.D. 297, 300 (D. D.C. 2008). Without the

28    verification, the answers have no evidentiary value. Spence v. Kaur, No. 2:16-cv-1828-


                                                  7
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 8 of 12



1     TLN-KJN-P, 2020 WL 7406294, at *9 (E.D. Cal. Dec. 17, 2020).

2            Here, Cowart asserts LeGrand did not provide any verification to her interrogatory

3     responses when they were initially received. (ECF No. 152 at 4.) However, Cowart also

4     explicitly states LeGrand supplemented her responses on November 6, 2020, and a

5     verification was provided at that time. (Id.) Although LeGrand admits that the responses

6     were not initially “verified,” (ECF No. 161 at 3), it is unclear whether the verification

7     provided with the supplemental responses cured this defect. Neither party has

8     addressed this issue. Therefore, the Court orders LeGrand to provide a proper

9     verification for her interrogatory responses to Cowart within 30 days of the date of this

10    order. LeGrand is also advised that her failure to provide the proper verification as

11    ordered may result in the imposition of sanctions pursuant to Fed. R. Civ. P. 37.

12                  2.     Substantive Responses

13           A responding party is not generally required to conduct extensive research to

14    answer an interrogatory, but a reasonable effort to respond must be made. Gorrell v.

15    Sneath, 292 F.R.D. 629, 632 (E.D. Cal. 2013); L.H. v. Schwarzenegger, 2007 WL

16    2781132, *2 (E.D. Cal. Sept. 21, 2007). This does require that the responding party must

17    conduct a search for relevant information and must answer interrogatories after a diligent

18    search. F.D.I.C. v. Halpern, 271 F.R.D. 191, 193-94 (D. Nev. 2010). Thus, a responding

19    party “cannot limit its interrogatory answers to matters within its own knowledge and

20    ignore information immediately available to it or under its control”. Id.

21           When a dispute arises out of the completeness of a search undertaken,

22    particularly when there is an absence of information that would have been expected to

23    be included, the responding party “must come forward with an explanation of the search

24    conducted with ‘sufficient specificity to allow the Court to determine whether a

25    reasonable search’” was performed. Cf. V5 Techs. v. Switch, Ltd., 332 F.R.D. 356, 366-

26    67 (D. Nev. 2019) (citation omitted).

27           As such, the Court agrees with Cowart that the responses provided by LeGrand

28    are insufficient. In response to both interrogatories, LeGrand states she simply doesn’t


                                                    8
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 9 of 12



1     recall information related to the requests. However, LeGrand did not provide any

2     information about what, if any, search she did to locate any documents or records that

3     may be in her possession that could assist her in providing complete answers—such as

4     reviewing any calendars she may maintain, or reviewing any correspondence (such as

5     emails) that may be in her possession related to the specific grievance, or the like.

6     Rather, based on the information provided to the Court, Legrand relied entirely upon her

7     “own knowledge” and did not make any attempt to research any information to assist her

8     in responding.

9           Therefore, the Court orders LeGrand to supplement her responses to

10    Interrogatory 2 and 3, within 30 days of the date of this order, consistent with the

11    requirements stated above.4 If, after making a reasonable inquiry into any available

12    records she is still unable to recall the requesting information, she must provide an

13    answer stating, under oath, that she does not recall and explain the steps taken to

14    search for information relevant to the inquiry. See Milner v. Nat. School of Health Tech.,

15    73 F.R.D. 628, 631-33 (E.D. Pa. 1977) (Answers to interrogatories and document

16    requests “must be complete, explicit and responsive. If a party cannot furnish details, he

17    should say so under oath, say why and set forth the efforts used to obtain the

18    information. He cannot plead ignorance to information that is from sources within his

19    control. . . . [A] sworn answer indicating a lack of knowledge and no means of obtaining

20    knowledge is not objectionable.”)

21         B.     Requests for Production of Document

22          Next, Cowart requests an order compelling LeGrand to supplement her responses

23    to Requests for Production of Documents 4, 5, and 6, which requested the following:

24

25

26    4     It should be underscored that if LeGrand does not maintain any calendar or have
27    any records in her possession or control, she must explicitly state that in her
      supplemental responses.
28


                                                  9
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 10 of 12



1       Request for
                        Request for Production
       Discovery No.
2
                        Each and every document relating to any investigations by
              4
3                       NDOC/LCC staff relating to Grievance 2006-30-61144.
                        Each and every record, note, email, correspondence, NOTIS
4
              5         entry/document, and/or any other document relating to Grievance
5                       no. 2006-30-61144.
                        Each and every proposed responses [sic] relating to Grievance No.
6             6
                        2006-30-61144.
7

8     (ECF No. 152 at 6-9.) LeGrand responded with the same objections—overly broad,
9     unduly vague, ambiguous and confusing, burdensome, and beyond Defendant’s
10    personal knowledge—to each request with the additional, identical statement:
11            Notwithstanding . . . Defendant produced Grievance 2006-30-61144, with
              all documents, identified as Shaw 051: Def. LeGrand Resp. to Cowart
12            RFPD [1] – 002-013, in response to No. 2 above. Further, the Lovelock
13            Correctional Center’s February 1, 2018 Chapel Schedule, the January 18,
              2018 memo from Associate Warden Carpenter to all inmates regarding
14            the Chapel Schedule were produced and identified as SHAW 051: Def.
              Davis Resp. to Shaw RFPD [1] – 003-005, and AR 810 was produced and
15            identified as SHAW 015: Def. Garrett Resp. to Shaw RFPD [1] 034-129.
              Defendant, however, produces AR 810.3 “Religious Practice Manual,”
16            effective September 5, 2017, identified as SHAW 051: Def. LeGrand
17            Resp. to Cowart RFPD [1] – 014-047. All of the above may be responsive
              to this request.
18    (Id.)
19            Pursuant to Federal Rule of Civil Procedure 34, a “party may serve on any other
20    party a request within the scope of Rule 26(b)” for production of documents “in the
21    responding party's possession, custody, or control.” Fed. R. Civ. P. 34(a). The
22    requesting party “is entitled to individualized, complete responses to each of the
23    [Requests for Production], . . . accompanied by production of each of the documents
24    responsive to the request, regardless of whether the documents have already been
25    produced.” Womack v. Gibbons, No. 1:19-cv-00615-AWI-SAB-PC, 2021 WL 1734809, at
26    *2 (E.D. Cal. May 3, 2021) (citing Louen v. Twedt, 236 F.R.D. 502, 505 (E.D. Cal. 2006).
27    Failure to object to requests for production of documents within the time required
28    constitutes a waiver of any objection. See Richmark Corp. v. Timber Falling Consultants,


                                                 10
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 11 of 12



1     959 F.2d 1468, 1473 (9th Cir. 1992).

2           According to LeGrand’s response, she did produce documents responsive to

3     Cowart’s requests. However, Cowart’s argument seems to be that he should receive

4     proposed responses relating to his grievance from the Grievance History Report entered

5     into NOTIS and/or any suggested responses and LeGrand should be compelled to

6     produce these documents. (ECF No. 152 at 9.)

7           Defendants responded that Cowart is assuming that every grievance contains the

8     Inmate Grievance History Report entered in NOTIS and suggested grievance responses.

9     (ECF No. 161.) Defendants further state that Cowart does not state any authority

10    mandating every NDOC grievance file contains such documents, and the grievance file

11    was produced. (Id.)

12          In this instance, Cowart has not met his initial burden of establishing that the

13    responses provided are, in fact, deficient. In fact, based on Cowart’s reply, it appears he

14    is not necessarily seeking additional documents, but confirmation from LeGrand that no

15    other documents exist. (ECF No. 167 at 2) (“If there are no other documents to be

16    produced, LeGrand should so state.”). This is not a proper basis or request for a motion

17    to compel.

18          Moreover, the Court has reviewed all the documents provided by LeGrand to

19    Cowart, which are contained on the thumb drive submitted to the Court. (ECF No. 176.)

20    Based on this review, the Court finds that the documents provided are sufficient and

21    appropriately provide the information that was requested. (Id.)

22          For all of these reasons, the Court finds that no further supplementation is

23    necessary with respect to Cowart’s Request for Production of Documents 4, 5, and 6.

24    IV.   CONCLUSION

25           IT IS THEREFORE ORDERED that Cowart’s motion to compel production of

26    discovery, (ECF No. 152), is GRANTED, in part, and DENIED, in part, as follows:

27          1)     As to Cowart’s Interrogatories 2 and 3, the motion is GRANTED. LeGrand

28                 must supplement her responses to Interrogatories 2 and 3, including


                                                  11
     Case 3:18-cv-00551-MMD-CLB Document 183 Filed 08/31/21 Page 12 of 12



1                 providing a proper verification to the original and supplemental responses,

2                 no later than 30 days from the date of this order.

3           2)    As to Cowart’s Requests for Production 4, 5, and 6, the motion is DENIED.

4             August 31, 2021
      DATED: _____________

5
                                              ______________________________________
6                                             UNITED STATES MAGISTRATE JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                12
